Citation Nr: 0715854	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1978 and from September 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to a 
compensable rating for his bilateral hearing loss.  


FINDINGS OF FACT

1.  VA audiometric test results conducted in July 2002 show 
that the veteran had level II hearing in his right ear and 
level I hearing in his left ear.

2.  VA audiometric test results conducted in January 2005 
show that the veteran had level I hearing in his right ear 
and level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a June 2002 letter, which predates the September 2002 
rating decision on appeal, the RO notified the veteran of the 
first element, i.e., that the evidence needed to show that 
his hearing loss had "gotten worse."  See Overton v. 
Nicholson, 20 Vet. App. 427, 440-41 (2006).  The June 2002 
letter also satisfied the second and third elements because 
it notified the veteran of the evidence he was responsible 
for submitted and identified the evidence that VA would 
obtain.  

In a June 2005 letter, the RO reiterated that, to obtain an 
increased rating, the evidence had to show that his 
disability had gotten worse.  In the letter, the RO also 
complied with the second and third notice elements.  Further, 
the RO advised the veteran that he should notify VA if there 
was any other evidence that he believed would support his 
claim, and stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us," thus satisfying the fourth notice element.  In 
addition, a February 2004 Report of Contact reflects that the 
veteran's representative stated that the veteran understood 
what was required for an increased rating and that he would 
forward to VA evidence that would support the claim.

In a July 2005 rating action, a copy of which was issued to 
the veteran as part of the Supplemental Statement of the Case 
(SSOC) dated that same month, the RO readjudicated the claim, 
curing any procedural defect.  See Mayfield v. Nicholson, 444 
F.3d at 1334; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Further, through his statements, the veteran demonstrated his 
understanding of what was necessary to substantiate his 
increased rating claim, i.e., any notice defect was cured by 
the veteran's actual knowledge.  See Sanders; see also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
In any event, the Board finds that a reasonable person could 
be expected to understand from the notices what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, the error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Since service connection has been granted for 
bilateral hearing loss, the first three Dingess elements were 
substantiated prior to the appeal, and further notice was not 
required.  The veteran's claim is for an increased rating so 
only the type of evidence necessary to establish a disability 
rating and effective date for the disability are relevant to 
his claim.  Here, adequate notice was not provided to the 
veteran regarding the fourth and fifth elements identified by 
the United States Court of Appeals for Veterans Claims 
(Court) in Dingess.  Because the preponderance of the 
evidence is against the veteran's claim, however, the Board 
finds that he has not been prejudiced since any issue as to 
an evaluation of the degree of disability or appropriate 
effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in July 2002 and January 2005, he was afforded 
formal VA examinations to assess the current severity of his 
bilateral hearing loss.  As such, the Board finds that there 
is no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced as a 
result of the Board's adjudication of his claim.  

Background and Analysis

The veteran contends that his impaired hearing is more 
disabling than reflected by the current noncompensable 
evaluation.  In support, he points out that he was issued 
hearing aids by VA, which he maintains reflects that his 
condition has worsened and therefore warrants a compensable 
rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  As the audiological findings reported 
below demonstrate, the veteran does not have exceptional 
patterns of hearing impairment for VA purposes.

In August 1997, the RO granted service connection for 
bilateral hearing loss and assigned the current 
noncompensable rating under Diagnostic Code 6100, effective 
April 10, 1995.  The noncompensable rating remained in effect 
when the veteran filed this claim for an increased rating in 
May 2002.

In July 2002, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
55
60
65
LEFT
N/A
35
35
35
40

Pure tone threshold levels averaged 58 decibels for the right 
ear and 36 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in his 
right ear and 100 percent in his left ear.

In January 2005, the veteran was again formally evaluated by 
VA.  The audiological evaluation revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
45
70
60
LEFT
N/A
40
40
55
45

Pure tone threshold levels averaged 56 decibels for the right 
ear and 45 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 96 percent in his left ear.

The mechanical application of the Rating Schedule to the July 
2002 VA audiometric evaluation shows that the veteran had 
level II hearing in his right ear and level I hearing in his 
left ear, which warrants a noncompensable evaluation under 
Diagnostic Code 6100.  The mechanical application of the 
Rating Schedule to the January 2005 VA audiometric 
examination findings results in a determination that the 
veteran has Level I hearing in his right ear and level I 
hearing in his left ear, which likewise warrants a 
noncompensable evaluation under Diagnostic Code 6100.  As 
such, the Board concludes that the preponderance of the 
evidence is against a finding that his bilateral hearing loss 
warrants a compensable schedular evaluation.  

In reaching this determination, the Board acknowledges the 
veteran's contention as to his use of hearing aids, and 
observes that VA outpatient treatment records confirm that 
the veteran was issued hearing aids.  The Board notes, 
however, VA examinations must be conducted in accordance with 
regulatory criteria, i.e., the audiological evaluations are 
performed without the use of hearing aids.  See 38 C.F.R. 
§ 4.85(a).  Further, there is no indication that the 
examination was not conducted in accordance with the 
regulatory criteria, and neither the veteran nor his 
representative has suggested otherwise.

Finally, the Board finds that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b), for assignment of an extra-schedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of a 
compensable evaluation on an extra-schedular basis, and 
indeed, neither the veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment.  Moreover, his hearing loss has 
not required any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


